Citation Nr: 1042862	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chondromalacia of the left knee, status 
post meniscectomy and chondroplasty.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right shoulder disability, 
status post sub-acromial decompression, open Mumford procedure, 
with traumatic arthritis and resulting surgical scars.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected complicated migraine headaches with 
intermittent right-sided face and upper extremity numbness, 
status post left cortical infarct.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from July 1975 to July 1978 and January 1983 
to August 1999.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from February 2004 and March 2004 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (the RO).  

The Veteran testified at a formal RO hearing which was chaired by 
a Decision Review Officer (DRO) at the Jackson RO in August 2004. 
 A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The Veteran's April 2005 substantive appeal also included a claim 
for entitlement to service connection for depression.  The claim 
was granted in a March 2006 rating decision by the RO; a 10 
percent evaluation was assigned, effective June 9, 2004.  Since 
service connection was granted, the Veteran's appeal as to that 
issue has become moot.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that matter 
has been resolved and is not in appellate status.

In May 2009, the Board remanded the Veteran's claims to provide 
him with an additional notice letter, to obtain outstanding VA 
and private treatment records identified by the Veteran and to 
afford him current VA examinations.  The Veteran was sent an 
additional notice letter in July 2009 which included a request 
that he identify any outstanding treatment records concerning the 
claims on appeal herein.  The Veteran responded that there were 
no outstanding private treatment records.  The VA Appeals 
Management Center (AMC) VA obtained updated VA treatment records 
in October 2009, and such were associated with the Veteran's 
claims file.  Finally, he was afforded more current VA 
examinations in November 2009.  Therefore, the Board finds that 
its remand instructions have been substantially complied with, 
and thus, the Board may proceed in adjudicating the Veteran's 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance); see 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the left 
knee, status post meniscectomy and chondroplasty, is manifested 
by arthritis, pain, and a nearly full range of motion; flexion 
limited to 45 degrees or less, extension limited to 10 degrees or 
more, evidence of lateral instability or and/or recurrent 
subluxation are not shown.  

2.  The Veteran's service-connected residuals of a right shoulder 
disability, status post sub-acromial decompression, open Mumford 
procedure, with traumatic arthritis and resulting surgical scars, 
have been principally manifested by complaints of pain and 
minimal limitation motion, without muscle atrophy, swelling, or 
evidence of nonunion with loose movement.

3.  The Veteran experiences incapacitating migraine headache 
episodes on an average of three to four times per week.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the left knee, 
status post meniscectomy and chondroplasty, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2010); VAOPGCPREC 23-97; VAGCOPPREC 9-98; 
VAOPGCPREC 9-04.

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a right shoulder disability, 
status post sub-acromial decompression, open Mumford procedure, 
with traumatic arthritis and resulting surgical scars, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200 - 5203 (2010).

3.  The criteria for a 30 percent evaluation, but no more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103S, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Codes 8008 and 8100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's left knee claim arises from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element requires 
notice of these five elements in initial ratings cases.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in September 2003 fully satisfied the duty to notify 
provisions concerning his claims for service connection and 
increased ratings.  The Veteran was informed that evidence was 
needed showing his service-connected left foot disabilities had 
increased in severity.  He was informed of the types of evidence 
that could substantiate his claims, such as medical records or 
lay statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his 
claimed and service-connected disabilities and informed that VA 
was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claims.  However, such was a 
practical and factual impossibility since the Court's decision in 
Dingess was not promulgated until March 2006.  A letter to the 
Veteran dated in May 2006 provided him with sufficient Dingess 
notification, and the Veteran's claims were subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
dated in June 2010.  As such, there was not prejudice to the 
Veteran concerning the timing of these notice elements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA examinations in October 2003, 
June 2005 and November 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disabilities since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  

Concerning the October 2003, June 2005 and November 2009 VA 
examinations, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Review of the October 2003 VA examination report 
reflects that the Veteran's VA claims file was not available for 
review in connection with the examination.  In many instances, 
the Court has held that a failure to review the claims file 
renders a VA examination inadequate for rating purposes.  See, 
e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The 
[VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. App. 
400, 403- 04 (1997) (review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination). See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  However, the Court more recently held that when VA 
undertakes to provide a medical examination or obtain a medical 
opinion, the relevant inquiry is whether "the examiner providing 
the report or opinion is fully cognizant of the Veteran's past 
medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Thus, the Board is of the opinion 
that the October 2003 VA examiner was apprised of the relevant 
medical history of the Veteran as it pertains to his current 
claims for increased evaluations, and that the report was based 
on an accurate account of the evidence in the claims file.  As 
such, the Board finds the October 2003 VA examination adequate 
for rating purposes.  

Moreover, the reports of the June 2005 and November 2009 VA 
examinations reflect that the Veteran's complete claims file was 
available, and the examiner reviewed the Veteran's complete VA 
treatment records and conducted a full interview, recording his 
past medical history, his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  See 38 C.F.R. § 4.2 (2010).  The Veteran and 
his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

Concerning the Veteran's right shoulder and left knee claims, the 
Court has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 (2010) and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The left knee claim

The Veteran essentially contends that his service-connected left 
knee disability is more disabling than contemplated by the 
current 10 percent disability evaluation.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5259, which provides a maximum 10 percent rating 
for symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  As the Veteran is in receipt of the 
maximum disability rating under this code, a higher evaluation is 
thus not available.   38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Accordingly, the Board will consider whether other pertinent 
rating criteria provide a higher evaluation.  

Arthritis due to trauma under Diagnostic Code 5010 substantiated 
by X-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved. In the absence of limitation of motion, a 10 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is assigned when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 which provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation, 
limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation, limitation of flexion of the knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the 
knee to 5 degrees warrants a zero percent evaluation, limitation 
of extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension of the knee to 15 degrees 
warrants a 20 percent evaluation, limitation of extension of the 
knee to 20 degrees warrants a 30 percent evaluation, limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation, and limitation of extension of the knee to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Separate ratings under Diagnostic Code 5260 and 5261 
may be assigned for disability of the same joint.  See VAOPGCPREC 
9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

The Board has considered the evidence of record but finds that 
entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected left knee disability based on limitation of 
motion is not warranted.  See Diagnostic Codes 5260 and 5261.  
Review of the competent medical and other evidence of record, to 
include the VA examinations, reflects that the Veteran's most 
limited range of motion of the left knee consists of flexion to 
115 degrees.  See the June 2005 VA examination report.  Thus, 
flexion has not been limited to anywhere near 45 degrees or less, 
such that a compensable evaluation would be assigned under 
Diagnostic Code 5261.  In addition, given that extension has not 
been limited to 10 degrees or more, a compensable evaluation 
under Diagnostic Code 5261 is also not warranted.

Concerning additional functional impairment upon repetitive 
motion testing, the November 2009 VA examiner noted the 
difficulty of assessing such, considering the Veteran's 
employment.  The VA examiner stated that, given the Veteran's 
occupation as a fireman and working 24-hour shifts, additional 
functional impairment could be evidenced after working all day.  
However, the November 2009 VA examiner specifically asserted 
that, upon repetitive motion testing, the Veteran's left knee 
range of motion was not further limited by pain, tenderness, lack 
of endurance or incoordination, as per DeLuca.  

The Board also notes that under VAOPGCPREC 9-04, separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  However, as noted 
above, there is no compensable loss of flexion or extension of 
the left knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, to 
include recurrent subluxation or lateral instability:  30 percent 
for severe, 20 percent for moderate, and 10 percent for slight.  
However, the competent medical and other evidence of record, to 
include the reports of the October 2003, June 2005 and November 
2009 VA examinations, are devoid of any instance of instability 
or subluxation.  The Board observes that the Veteran does not 
utilize any assistant devices (such as a cane or walker) for 
ambulation.  

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  However, since there is no medical evidence of 
lateral instability or subluxation, the Board concludes that the 
Veteran cannot be availed by VAOPGCPREC 23-97 and VAOPGCREC 9- 
98.  

Further, while Diagnostic 5258 provides a 20 percent evaluation 
for dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint,  the Veteran is 
already in receipt of a 20 percent rating, DC 5258 cannot serve 
as a basis for an increased rating.

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating for 
the left knee under Diagnostic Code 5256 for ankylosis of the 
knee; Diagnostic Code 5262 for impairment of tibia and fibula; or 
Diagnostic Code 5263 for genu recurvatum as none of these 
disabilities have been demonstrated.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for an initial evaluation in excess of 10 percent 
have at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

Accordingly, the preponderance of evidence is against the claim 
for a higher rating.  38 U.S.C.A. § 5107.

The right shoulder claim

The Veteran essentially contends that his service-connected right 
shoulder disability is more disabling than contemplated by the 
current 10 percent disability evaluation.

The Veteran's right shoulder disability has been rated under 
Diagnostic Code 5203 [impairment of the clavicle or scapula], 
which provides that malunion of the clavicle or scapula, or 
nonunion without loose movement warrants a 10 percent evaluation 
and a 20 percent evaluation for nonunion with or without loose 
movement or dislocation.  

The Board initially notes that no medical evidence in the 
Veteran's VA claims file, to include the VA examination reports, 
reflects nonunion of the clavicle or scapula with or without 
loose movement or dislocation.  Accordingly, the Veteran cannot 
be availed by Diagnostic Code 5203.  

As noted above, arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.

As per 38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 

Diagnostic Code 5201 provides for the evaluation of limitation of 
motion of the shoulder.  Limitation of motion of the arm at 
shoulder level is rated 20 percent disabling for both the major 
and the minor side.  Limitation of the arm midway between the 
side and the shoulder level is rated 30 percent disabling on the 
major side; and limitation to 25 degrees from the side is rated 
40 percent disabling on the major side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence 
(e.g., VA examinations) shows that the Veteran is right-handed.  
Consequently, for rating purposes, the right shoulder is the 
dominant extremity.

Strictly considering the Veteran's range of motion, review of the 
Veteran's VA claims file, to include the October 2003, June 2005 
and November 2009 VA examination reports, the Veteran does not 
reach a higher schedular evaluation available under Diagnostic 
Code 5201 (limitation of arm motion at the shoulder level).  In 
passing, the Board also notes that the Veteran's right shoulder 
range of motion is not so limiting as to meet the criteria for a 
30 or 40 percent evaluation under 5201.  

Concerning additional functional impairment upon repetitive 
motion testing, the November 2009 VA examiner noted the 
difficulty of assessing such, considering the Veteran's 
employment.  The VA examiner stated that, given the Veteran's 
occupation as a fireman and working 24-hour shifts, additional 
functional impairment could be evidenced after working all day.  
However, the November 2009 VA examiner specifically asserted 
that, upon repetitive motion testing, the Veteran's right 
shoulder range of motion was not further limited by pain, 
tenderness, lack of endurance or incoordination, as per DeLuca.  

The Board has considered other applicable diagnostic code; 
however, since the Veteran's right shoulder disability involves 
neither ankylosis of scapulohumeral articulation or impairment of 
the humerus, Diagnostic Codes 5200 and 5202 are inapplicable.  

The Board has assessed the weight to be given to the Veteran 
subjective complaints of pain and functional impairment.  Taking 
into consideration the Veteran's statements regarding pain, he 
reported having recurrent pain and limitation of motion in the 
right shoulder.  At the March 2005 examination, the Veteran 
complained of pain on motion which was precipitated by performing 
home or work activities.  He claimed that his right shoulder pain 
was a 5 out of 10 and  flare-ups every 2 to 3 days, lasting 24 
hours per episode.  

However, he did not identify instability or any functional 
limitation which would warrant a higher rating under any 
applicable rating criteria.  There is no showing that this or any 
other functional loss that the Veteran might have is not 
contemplated in the rating now assigned.  There were no episodes 
of subluxation, dislocation or inflammatory arthritis.  There was 
objective evidence of pain on all movements of the right 
shoulder.  There was no objective evidence of edema, heat, 
effusion, instability, weakness, redness, abnormal movement, 
guarding of movement, ankylosis, or disuse muscle atrophy.  The 
right shoulder was stable.  There were no skin changes indicative 
of disuse or muscle atrophy attributable to the right shoulder.  
The Board finds that there was no objective evidence of other 
manifestations that might demonstrate additional functional 
impairment.  Although there is evidence of degenerative changes, 
neither pain nor any other factor approximates the criteria for 
the next higher rating based on limitation of motion.  

The Board has considered whether the Veteran's surgical scar over 
his clavicle is compensable for VA purposes as per Diagnostic 
Code 7804 for superficial scar, which is painful on examination.  
See Esteban, supra; see also 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2010).  However, the medical and other evidence of record 
fails to reflect that this scar is either painful or tender.  
Accordingly, additional compensation for the Veteran's surgical 
scar over his clavicle is  inappropriate in this case.  

In light of above, the preponderance of evidence is against the 
claim for a higher rating.  38 U.S.C.A. § 5107.

The migraine headaches claim

The Veteran's headaches have been rated 10 percent disabling 
under Diagnostic Codes 8008 - 8100 [Brain, vessels, thrombosis 
of; migraine headaches].  See 38 C.F.R. § 4.27 (2010) [hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen].  

In the present case, the medical and other evidence of record 
reflects that the Veteran had a left cortical infarct in 1993.  
Under Diagnostic Code 8008, a 100 percent rating will be awarded 
for the first 6 months following a thrombosis of brain vessels, 
this disorder will then be evaluated based on the severity of the 
residuals (with a minimum rating of 10 percent).  38 C.F.R. § 
4.124a, Diagnostic Code 8008.  The residuals of the Veteran's 
cortical infarct are migraine headaches, which as per Diagnostic 
Code 8100, a evaluated as 10 percent disabling for headaches with 
characteristic prostrating attacks averaging one in two months 
over the last several months.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 percent 
rating.  A 50 percent rating is warranted for migraine headaches 
with very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2010).

The June 2005 and November 2009 VA examination reports reflect 
that the Veteran reported a history of migraines which started in 
1993.  The Veteran stated that the frequency and the duration of 
the headaches was three to four times per week (the June 2005 VA 
examination) and two to three times per week (the November 2009 
VA examination).  He has been prescribed medication for these 
headaches.  The June 2005 VA examination report reflects that the 
Veteran left work twice in the previous six months due to his 
headaches, but he could usually able to "seek out a dark, quiet 
spot until the headache resides."  See the June 2005 VA 
examination report.  

Here, the Veteran indicated that he has severe headaches 
occurring three to four times per week that are incapacitating.  
Because the Veteran's severe headaches occur three to four times 
a week and his migraine headaches are incapacitating, the 
Veteran's headaches meet the criteria for 30 percent evaluation 
as per 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board finds that the Veteran's description of the frequency 
and severity of his symptoms is credible.  Considering a high 
percent success rate in avoidance of severe symptoms with 
medication, the Veteran currently averages three to four episodes 
of migraine headaches per week.  The frequency and severity of 
the condition most approximates the 30 percent rating.  The next 
higher rating of 50 percent is not warranted because the attacks 
are not completely prostrating, prolonged, or productive of 
severe economic inadaptability.  There is no medical or other 
evidence of record which reflects such symptomatology or 
consequences.  The Board has considered the "benefit of the 
doubt" doctrine in reaching this decision.  38 U.S.C.A. § 5107(b) 
(West 2002).  

The Board has considered whether the Veteran's neurological 
symptomatology associated with his cortical infarct, causative of 
his migraine headaches, is compensable for VA purposes.  The 
Board notes that the Veteran has variably complained of loss of 
sensation and pain in his left arm and in the right side of his 
face and head.  See the June 2005 and November 2009 VA 
examination reports.  

The November 2009 VA examination includes a neurological study 
and CAT scan, reflective of mild atrophy involving the cerebral 
hemispheres of the Veteran's brain and a 5 millimeter cortical 
defect located high on the convexity of the parietal lobe 
adjacent to the midline on the right side which is consistent 
with a small, old infarct.  Overall, the November 2009 VA 
examiner noted that the atrophy reflected in the CAT scan was 
only slightly more than expected in a patient the Veteran's age.  
Moreover, the November 2009 VA examiner specifically stated that 
the Veteran's only sequelae to his 1993 cortical infarct was his 
migraine headaches.  As such, a separate rating for neurological 
symptomatology is not for application.  See Esteban, supra.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disabilities 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's and his representative have 
asserted that the schedular criteria are inadequate for 
evaluating the Veteran's service-connected disabilities.  The 
Board disagrees.  As fully detailed above, higher disability 
ratings are available where specific criteria are met.  The 
Veteran does not meet the schedular criteria for these higher 
disability ratings.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disabilities are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected chondromalacia of the left knee, status post 
meniscectomy and chondroplasty, is denied.  

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a right shoulder disability, status post 
sub-acromial decompression, open Mumford procedure, with 
traumatic arthritis and resulting surgical scars, is denied.  

Entitlement to a 30 percent evaluation, but no higher, for 
service-connected complicated migraine headaches with 
intermittent right-sided face and upper extremity numbness, 
status post left cortical infarct, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


